69 So.3d 1120 (2011)
JMP INVESTMENT GROUP, INC., a Florida corporation, Appellant,
v.
CERTAIN INTERESTED UNDERWRITERS AT LLOYD'S LONDON, Subscribing to Certificate No. BU04881 ("Lloyd's Underwriters' Non-Marine Association") and the Hideaway Marina Limited Partnership, a Florida limited partnership, Appellees.
No. 4D10-1140.
District Court of Appeal of Florida, Fourth District.
September 28, 2011.
John R. Gillespie, Jr., Lighthouse Point, for appellant.
Matthew L. Litsky and Jason A. Herman of Phelps Dunbar LLP, Tampa, for appellee.
PER CURIAM.
Affirmed. See Certain Interested Underwriters at Lloyd's v. Chabad Lubavitch of Greater Fort Lauderdale, Inc., 65 So.3d 67 (Fla. 4th DCA 2011).
DAMOORGIAN and GERBER, JJ., and MARX, KRISTA, Associate Judge, concur.